    Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                 Page 1 of 16 PageID 31


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


CHRISTIAN GARCIA,               )
                                )
                 Plaintiff,     )
                                )                    CIVIL ACTION
vs.                             )
                                )                    FILE No. 4:19-CV-00261
SOUTHTOWN SHOPPING CENTER       )
and JUDITH ANN HORNING, TRUSTEE )
OF THE HORNING FAMILY TRUST,    )
                                )
                 Defendants.    )

                                   AMENDED COMPLAINT

       COMES NOW, CHRISTIAN GARCIA, by and through the undersigned counsel, and

files this, his Amended Complaint against Defendants, SOUTHTOWN SHOPPING CENTER

and JUDITH ANN HORNING, TRUSTEE OF THE HORNING FAMILY TRUST, pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff, CHRISTIAN GARCIA (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Fort Worth, Texas (Tarrant

County).


                                                 1
    Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                   Page 2 of 16 PageID 32


        3.      Plaintiff is disabled as defined by the ADA.

        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

        7.      Defendant SOUTHTOWN SHOPPING CENTER (hereinafter “SOUTHTOWN

SHOPPING CENTER”) is a Texas joint venture that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, SOUTHTOWN SHOPPING CENTER, may be properly served with

process via service, to wit: Robert Martinez, Esq., Broude Smith, et al., 309 West 7th Street,

Suite 1100, Fort Worth, TX 76102.

        9.      Defendant, JUDITH ANN HORNING, TRUSTEE OF THE HORNING FAMILY

TRUST (hereinafter “TRUSTEE OF THE HORNING FAMILY TRUST”), is an individual who

transacts business in the State of Texas and within this judicial district.

        10.     Defendant, JUDITH ANN HORNING, TRUSTEE OF THE HORNING FAMILY



                                                  2
    Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                  Page 3 of 16 PageID 33


TRUST, may be properly served with process via for service, to wit:              c/o Howard A.

Weinberger, 4405 N. Hall Street, Dallas, TX 75219.

                                  FACTUAL ALLEGATIONS

       11.     On or about March 28, 2019 Plaintiff was a customer at El Rio Grande Latin

Market, a business located at 3037 South Fwy, Fort Worth, TX 76104 referenced herein as the

“El Rio Grande.”

       12.     SOUTHTOWN SHOPPING CENTER is the lessee or sub-lessee of the real

property and improvements that are the subject of this action.

       13.     JUDITH ANN HORNING, TRUSTEE OF THE HORNING FAMILY TRUST is

the owner or co-owner of the real property and improvements that El Rio Grande is situated upon

and that is the subject of this action, referenced herein as the “Property.”

       14.     Plaintiff lives 3 miles from El Rio Grande and the Property.

       15.     Plaintiff has visited El Rio Grande and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting El Rio Grande and the

Property within six months or sooner, as soon as the barriers to access detailed in this Amended

Complaint are removed and El Rio Grande and the Property are accessible again. The purpose

of the revisit is to be a regular customer, to determine if and when El Rio Grande and the

Property are made accessible, and to maintain standing for this lawsuit for Advocacy Purposes.

       16.     Plaintiff intends on revisiting El Rio Grande and the Property to purchase goods

and/or services as a regular customer living in the vicinity as well as for Advocacy Purposes, but

does not intend to re-expose himself to the ongoing barriers to access and engage in a futile

gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.



                                                  3
    Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                Page 4 of 16 PageID 34


       17.     Plaintiff’s access to the business(es) located at 3037 South Fwy, Fort Worth, TX

76104, Tarrant County Property Appraiser’s parcel number 03935795 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges, advantages

and/or accommodations offered therein were denied and/or limited because of his disabilities,

and she will be denied and/or limited in the future unless and until Defendants, SOUTHTOWN

SHOPPING CENTER and JUDITH ANN HORNING, TRUSTEE OF THE HORNING

FAMILY TRUST, are compelled to remove the physical barriers to access and correct the ADA

violations that exist at El Rio Grande and the Property, including those set forth in this Amended

Complaint.

       18.     Plaintiff travelled to El Rio Grande and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at El Rio Grande and

the Property that are detailed in this Amended Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the illegal

barriers to access present at El Rio Grande and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;



                                                4
    Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                 Page 5 of 16 PageID 35


       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.



                                                 5
    Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                Page 6 of 16 PageID 36


§ 12181; 28 C.F.R. § 36.508(a).

       24.     El Rio Grande is a public accommodation and service establishment.

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     El Rio Grande must be, but is not, in compliance with the ADA and ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.     Plaintiff has attempted to, and has to the extent possible, accessed El Rio Grande

and the Property in his capacity as a customer of El Rio Grande and the Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at El Rio Grande and the Property that preclude and/or limit his access to El Rio Grande

and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Amended Complaint.

       31.     Plaintiff intends to visit El Rio Grande and the Property again within six months

or sooner as a customer and as an independent advocate for the disabled, in order to utilize all of

the goods, services, facilities, privileges, advantages and/or accommodations commonly offered

at El Rio Grande and the Property, but will be unable to fully do so because of his disability and



                                                6
    Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                 Page 7 of 16 PageID 37


the physical barriers to access, dangerous conditions and ADA violations that exist at El Rio

Grande and the Property that preclude and/or limit his access to El Rio Grande and the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Amended Complaint.

       32.     Defendants,    SOUTHTOWN SHOPPING CENTER                      and JUDITH      ANN

HORNING, TRUSTEE OF THE HORNING FAMILY TRUST, have discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of El Rio Grande

and the Property, as prohibited by, and by failing to remove architectural barriers as required by,

42 U.S.C. § 12182(b)(2)(A)(iv).

       33.     Defendants,    SOUTHTOWN SHOPPING CENTER                      and JUDITH      ANN

HORNING, TRUSTEE OF THE HORNING FAMILY TRUST, will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendants, SOUTHTOWN

SHOPPING CENTER and JUDITH ANN HORNING, TRUSTEE OF THE HORNING

FAMILY TRUST, are compelled to remove all physical barriers that exist at El Rio Grande and

the Property, including those specifically set forth herein, and make El Rio Grande and the

Property accessible to and usable by Plaintiff and other persons with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to El Rio Grande and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of El Rio Grande and the

Property include, but are not limited to:



                                                 7
Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                 Page 8 of 16 PageID 38


  (a)     ACCESSIBLE ELEMENTS:

  (i)     Near Unit 815, there are two accessible parking spaces that are missing proper

          identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation made it difficult for Plaintiff to locate an accessible parking space.

  (ii)    Near Unit 815, for the two accessible parking spaces, the accessible parking space

          and associated access aisle have a slope in excess of 1:48 in violation of Section

          502.4 of the 2010 ADAAG standards and are not level. This violation made it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

  (iii)   Near Unit 815, the accessible parking spaces have indentations which promote

          puddling and dirt buildup, which creates unstable and unlevel surfaces and is in

          violation of Section 302.1 of the 2010 ADAAG standards. This violation made it

          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

  (iv)    Near Unit 3047, the accessible parking space is missing a proper identification

          sign in violation of Section 502.6 of the 2010 ADAAG standards. This violation

          made it difficult for Plaintiff to locate an accessible parking space.

  (v)     Due to a policy by the El Rio Grande Latin Market as to where to place the

          shopping cart corrals, the shopping cart corrals block the accessible route and

          thus the Property lacks an accessible route connecting accessible facilities,

          accessible elements and/or accessible spaces of the Property in violation of

          Section 206.2.2 of the 2010 ADAAG standards. This violation made it difficult

          for Plaintiff to access public features of the Property.



                                            8
Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                Page 9 of 16 PageID 39


  (vi)     Due to a policy by the El Rio Grande Latin Market as to where to place the

           shopping cart corrals, there are publicly accessible areas of the Property having

           accessible routes with clear widths below the minimum 36 (thirty-six) inch

           requirement as required by Section 403.5.1 of the 2010 ADAAG standards. This

           violation made it dangerous and difficult for Plaintiff to access exterior public

           features of the Property.

  (vii)    Directly south of the El Rio Grande Latin Market entrance, the Property lacks an

           accessible route from accessible parking space to the accessible entrance of the

           Property, due to a policy by the El Rio Grande Latin Market as to where to place

           the shopping cart corrals as well as a 1 inch vertical rise, in violation of Section

           206.2.1 of the 2010 ADAAG standards. This violation made it difficult for

           Plaintiff to access the units of the Property.

  (viii)   Directly south of the El Rio Grande Latin Market entrance, the access aisle has

           indentations which promote puddling, which creates unstable and unlevel surfaces

           and is in violation of Section 302.1 of the 2010 ADAAG standards. This violation

           made it dangerous and difficult for Plaintiff to exit and enter their vehicle while

           parked at the Property.

  (ix)     Across the vehicular way from El Rio Grande Latin Market, the accessible

           parking space is missing a proper identification sign in violation of Section 502.6

           of the 2010 ADAAG standards. This violation made it difficult for Plaintiff to

           locate an accessible parking space.

  (x)      Across the vehicular way from El Rio Grande Latin Market, due to a policy of

           placing a parking stops at the end of the access aisle, the Property improperly



                                              9
Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                Page 10 of 16 PageID 40


          encourages parking in the access aisle in violation of Section 502.3.3 of the 2010

          ADAAG standards. This violation made it difficult for Plaintiff to leave a vehicle

          when parked in this accessible parking space.

  (xi)    On the access route directly north of the Rio Grande and right next to the propane

          tank holders there is an excessive vertical rise along the accessible route or path in

          violation of Section 303.2 of the 2010 ADAAG standards. This violation made it

          dangerous and difficult for Plaintiff to access public features of the Property.

  (xii)   Near Family Dollar, the accessible parking space is missing a proper

          identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation made it difficult for Plaintiff to locate an accessible parking space.

  (xiii) Near Family Dollar, the access aisle to the accessible parking space is not level

          due to the presence of an accessible ramp in the access aisle in violation of

          Section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

          and difficult for Plaintiff to exit and enter their vehicle while parked at the

          Property. In addition, the accessible curb ramp is improperly protruding into the

          access aisle of the accessible parking space in violation of Section 406.5 of the

          2010 ADAAG Standards. This violation made it difficult and dangerous for

          Plaintiff to exit/enter their vehicle.

  (xiv)   Near Family Dollar, the accessible parking space and access aisle both have

          excessive vertical rises and are in violation of Section 303.2 and 502.4 of the 2010

          ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

          exit and enter their vehicle while parked at the Property.




                                             10
Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                 Page 11 of 16 PageID 41


  (xv)    In El Rio Grande Latin Market, there is not at least 5% (five percent) of the dining

          surfaces provided for consumption of food or drink that comply with Section

          902.2 of the 2010 ADAAG standards, requiring appropriate knee and toe

          clearance complying with Section 306 of the 2010 ADAAG standards, positioned

          for a forward approach, in violation of Section 226.1 of the 2010 ADAAG

          standards.

  (xvi)   In El Rio Grande Latin Market, there are sales and services counters lacking any

          portion of the counter that has a maximum height of 36 (thirty-six) inches from

          the finished floor in violation of Section 904.4 of the 2010 ADAAG standards, all

          portions (meat, deli, seafood) of the sales and service counter exceed 36 (thirty-

          six) inches in height from the finished floor. This violation made it difficult for

          Plaintiff to properly transact business at the Property.

  (xvii) In El Rio Grande Latin Market, the vertical reach to the service ticket dispenser at

          the meat counter and other service counters exceeds the maximum allowable

          height of 48 (forty-eight) inches above the finish floor or ground in violation of

          Section 308.3.1 of the ADAAG standards. This violation made it difficult for

          Plaintiff to property utilize public features of the Property.

  (xviii) Defendants fail to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

  EL RIO GRANDE LATIN MARKET RESTROOMS

  (i)     The mirror in the bathrooms exceeds the maximum height permitted by Section

          603.3 of the 2010 ADAAG standards. This violation made it difficult for the




                                            11
   Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                   Page 12 of 16 PageID 42


               Plaintiff and/or any disabled individual to properly utilize public features of the

               restroom.

       (ii)    The soap dispenser in the restroom is located outside the prescribed vertical reach

               ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This made it

               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.

       (iii)   The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

               are not insulated or configured to protect against contact in violation of Section

               606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

               any disabled individual to safely utilize the restroom facilities.

       (iv)    The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

               the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

               disabled individual to safely utilize the restroom facilities.

       (v)     The height of coat hook located in accessible restroom stall is above 48 (forty-

               eight) inches from the finished floor in violation of Section 308.2.1 of the 2010

               ADAAG standards. This made it difficult for Plaintiff and/or any disabled

               individual to utilize the restroom facilities.

       (iii)   The door exiting the restroom lacks a proper minimum maneuvering clearance,

               due to the proximity of the door hardware to the adjacent wall, in violation of

               Section 404.2.4 of the 2010 ADAAG standards.              This made it difficult for

               Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

       35.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at El Rio Grande and the



                                                 12
   Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                Page 13 of 16 PageID 43


Property.

       36.       Plaintiff requires an inspection of El Rio Grande and the Property in order to

determine all of the discriminatory conditions present at El Rio Grande and the Property in

violation of the ADA.

       37.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       38.       All of the violations alleged herein are readily achievable to modify to bring El

Rio Grande and the Property into compliance with the ADA.

       39.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at El Rio Grande and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

       40.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at El Rio Grande and the Property is readily achievable because

Defendants, SOUTHTOWN SHOPPING CENTER and JUDITH ANN HORNING, TRUSTEE

OF THE HORNING FAMILY TRUST, have the financial resources to make the necessary

modifications.

       41.       Upon information and good faith belief, El Rio Grande and the Property have

been altered since 2010.

       42.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       43.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and



                                                13
   Case 4:19-cv-00261-Y Document 7 Filed 04/22/19                      Page 14 of 16 PageID 44


reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants, SOUTHTOWN SHOPPING CENTER and JUDITH ANN HORNING, TRUSTEE

OF THE HORNING FAMILY TRUST, are required to remove the physical barriers, dangerous

conditions and ADA violations that exist at El Rio Grande and the Property, including those

alleged herein.

       44.        Plaintiff’s requested relief serves the public interest.

       45.        The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       46.        Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants SOUTHTOWN SHOPPING CENTER and JUDITH ANN

HORNING, TRUSTEE OF THE HORNING FAMILY TRUST, pursuant to 42 U.S.C. §§ 12188

and 12205.

       47.        Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants,

SOUTHTOWN SHOPPING CENTER and JUDITH ANN HORNING, TRUSTEE OF THE

HORNING FAMILY TRUST, to modify El Rio Grande and the Property to the extent required

by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)        That the Court find Defendant, SOUTHTOWN SHOPPING CENTER, in

                  violation of the ADA and ADAAG;

       (b)        That the Court find Defendant, JUDITH ANN HORNING, TRUSTEE OF THE

                  HORNING FAMILY TRUST, in violation of the ADA and ADAAG;

       (c)        That   the   Court    issue   a   permanent      injunction   enjoining   Defendants,



                                                    14
Case 4:19-cv-00261-Y Document 7 Filed 04/22/19             Page 15 of 16 PageID 45


        SOUTHTOWN SHOPPING CENTER                     and JUDITH ANN HORNING,

        TRUSTEE OF THE HORNING FAMILY TRUST, from continuing their

        discriminatory practices;

  (d)   That the Court issue an Order requiring Defendants, SOUTHTOWN SHOPPING

        CENTER and JUDITH ANN HORNING, TRUSTEE OF THE HORNING

        FAMILY TRUST, to (i) remove the physical barriers to access and (ii) alter the

        subject El Rio Grande and the Property to make it readily accessible to and

        useable by individuals with disabilities to the extent required by the ADA;

  (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

        and costs; and

  (f)   That the Court grant such further relief as deemed just and equitable in light of the

        circumstances.

                                      Dated: April 22, 2019.

                                      Respectfully submitted,

                                      Law Offices of
                                      THE SCHAPIRO LAW GROUP, P.L.

                                      /s/ Douglas S. Schapiro
                                      Douglas S. Schapiro, Esq.
                                      Northern District of Texas ID No. 54538FL
                                      Attorney-in-Charge of Plaintiff
                                      The Schapiro Law Group, P.L.
                                      7301-A W. Palmetto Park Rd., #100A
                                      Boca Raton, FL 33433
                                      Tel: (561) 807-7388
                                      Email: schapiro@schapirolawgroup.com




                                         15
Case 4:19-cv-00261-Y Document 7 Filed 04/22/19    Page 16 of 16 PageID 46


                                Law Offices of
                                LIPPE & ASSOCIATES

                                /s/ Emil Lippe, Jr.
                                Emil Lippe, Jr., Esq.
                                State Bar No. 12398300
                                Lippe & Associates
                                12222 Merit Drive, Suite 1200
                                Dallas, TX 75251
                                Tel: (214) 855-1850
                                Fax: (214) 720-6074
                                emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                CHRISTIAN GARCIA




                                  16
